significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct tep ka ta in re company this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year the plan is sponsored by the company and operates on a calendar_year basis the plan is a collectively bargained defined_benefit_plan that provides benefits based on dollar amounts multiplied by credited service with the dollar amounts determined by an employee’s experience level in the industry as of date the plan’s accrued liability was dollar_figure and the market_value of plan assets was dollar_figure the plan’s current_liability as of date was dollar_figure the company manufactures and sells color glass containers of various types designs and sizes to customers mainly in the sinthe the company operates three furnaces with five glass-forming machines and employs over people most of whom are represented by the glass molders pottery plastics allied workers international union and the american flint glass workers union from date until date the company was owned by other corporate entities engaged in the same line_of_business the company showed a profit of approximately dollar_figure in since that time however the company has experienced significant net losses of dollar_figure million in and dollar_figure in the company’s working_capital was negative dollar_figure million for negative dollar_figure million for and negative dollar_figure million for net_worth for was negative dollar_figure million the financial hardship experienced by the company was primarily attributable to the company's inability to control its own operation and finances added expenses involved in labor costs to stay competitive with other larger glass manufactures increased utility costs and the eventual bankruptcies of the two corporate entities that until date owned the company the company's principal sources of liquidity for are operations-derived funds and borrowed funds continued liquidity from these sources is dependent on improving operating performance and resolving the current default status under the company’s credit facility the company is continuing its cost reduction efforts one of which was a wage and salary reduction agreed to as a part of an date collective bargaining agreement between the company and its largest labor_union the company is in the process of renegotiating its debt and anticipates the receipt of a capital_contribution which will aid efforts to bring the company's remaining furnace back online thus increasing production and generating additional revenue financial projections provided by the company show that a net_loss of dollar_figure million is expected for the company contends that its product market is strong its management sound and that the only obstacle is the remnants of its financial leveraging which has left the company without the ability to borrow enough funds to satisfy both its capital_expenditure needs and meet its other financial obligations the company forecasts that beginning in when it expects to refinance its debt and bring its remaining furnace back online it will show net profits of dollar_figure million in and dollar_figure million in despite the significant financial hardship under which the company operated during the last several years the company has remained in business the debt incurred by the company is being renegotiated and opportunities exist for the company to become more productive and profitable accordingly this waiver has been granted subject_to the following condition by date all necessary documents to provide an arrangement to secure the repayment of the waived amount satisfactory to the pension_benefit_guaranty_corporation shall be executed the company has agreed to this condition nothing precludes the company from subsequently requesting a modification of this condition if the company fails to meet this condition as stated above or as modified later this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized please note that any amendment to other pension or profit sharing plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in baltimore maryland and a copy to your authorized representative form on file with this office if you have any questions concerning this letter please contact co in any correspondence relating to this letter please refer to se t ep ra t a2 as well sincerely yours y p q carol d employee_plans gold
